DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is responsive to communications through the applicant’s application filed on 12/03/2019.	

Information Disclosure Statement
IDS submitted on 12/03/2019 has been considered by examiner. A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2014/0143222), and further in view of Chen (US 2009/0164929).

With respect to claim 1, Jain discloses a computer-implemented method for dynamically generating a data set representative of search results responsive to a search query, the method comprising: 
identifying features of the search query and features of a plurality of search results; 
(para.[0045]: query for artist name, the search result with artist name); 
comparing the features of the search query and the features of the plurality of search results; determining a relevance score for each search result in the plurality of search results based, at least in part, on the comparing and one or more metrics related to prior interactions with the plurality of search results by a plurality of users
(para.[0045]: the query of artist “Janet Jackson” and identifying “Janet Jackson” in the search result and using popularity score based on the clickthrough rate of search result for the artist); 
generating an ordered list of the plurality of search results based on the relevance score for each search result
(para.[0069]: the search results are ranked based on the final rank$4 scores of the search results); and 
returning the ordered list in response to the search query
(para.[0069]: the ranked search results are displayed to the user).  
However, Jain does not explicitly disclose other limitations in claim.
(para. [0018], [0032]: feedback is weighted according to credit score for prioritization search results, implicit feedback/recommendations and explicit feedback/recommendations, [0041], [0094]: interest, click histories, navigation behaviors of friends provide contexts, using contexts to rank search results), 
wherein the one or more actions comprise one or more of: 
submitting an additional search query related to subject matter of the respective search query; 
initiating assisted support; or 
recommending the respective search result to another user
(para.[0037], [0041]: implicit feedback/recommendation e.g. “Your friends clicked here!” or “Your friend liked this link”, explicit feedback/recommendation e.g. “Shuo recommended this restaurant which are you to rank search results).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Chen' s teachings into Jain' s teaching to provide personalization of search results based on recommendations from members of online social networks who perform a similar search in order to improve search 
Claims 8, and 15 recite limitations similar to limitations of claim 1 and are rejected for the same reasons. 
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Jain discloses determining the relevance score for each search result comprises: determining an initial relevance score for each search result in the plurality of search results based on the comparison; assigning a weight to each of the features of the search query, the features of the search results, and the one or more metrics to generate weighted features; and adjusting the initial relevance score for each search result based in the ordered list based on the weighted features and metrics (fig. 1A, para.[0024], [0028], [0030]).  
Claims 9, and 16 recite limitations similar to limitations of claim 2 and are rejected for the same reasons.
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Jain generating a data set including the plurality of search results, the relevance score for each search result, and the metrics related to the prior interactions with the plurality of search results; and training a machine learning model with the data set (para. [0028], [0038]).  
Claims 10, and 17 recite limitations similar to limitations of claim 3 and are rejected for the same reasons.
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Jain the metrics related to the prior interactions further comprise at least one of: a click rate; or an average vote (para. [0028]).  
Claims 11, and 18 recite limitations similar to limitations of claim 4 and are rejected for the same reasons.
Claim 5 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Jain the click rate indicates a number of times each search result is selected from the ordered list of the plurality of search results and is normalized by at least one of: dividing the number of times each result is selected by a static value and assigning a weight to each selection of a given search result, wherein the weight is inversely related to the relevance score of the given search result (para. [0045]).  
Claims 12, and 19 recite limitations similar to limitations of claim 5 and are rejected for the same reasons.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2014/0143222), further in view of Chen (US 2009/0164929), and further in view of Liu et al. (US 2013/0159881).
Claim 6 is rejected for the reasons set forth hereinabove for claim 4.  However, Jain does not disclose limitation of claim 6.
Liu teaches the average vote indicates a level of relevance of each search result provided by a user (para.[0028], fig.6).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Liu' s teachings into Jain' s teaching to 
Claims 13, and 20 recite limitations similar to limitations of claim 6 and are rejected for the same reasons.

Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2014/0143222), further in view of Chen (US 2009/0164929), and further in view of Jeh et al. (US 2007/0162424).
Claim 7 is rejected for the reasons set forth hereinabove for claim 1. However, Jain does not disclose limitation of claim 7.
Jeh teaches the metrics related to the prior interactions further comprise, for each respective search result of the plurality of search results, implicit feedback based on a length of time that a support document indicated by the respective search result was open after a respective user of the plurality of users selected the respective search result (para.[0076]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Jeh' s teachings into Jain' s teaching to evaluate the user interesting in the particular search results based on her/his amount of time spending in each search result as suggested by Jeh (See para.[0076]).
Claim 14 recites limitations similar to limitations of claim 7 and is rejected for the same reasons.


The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Moore (US 2013/0066821)	 discloses ranking search results as businesses/venues based on user ratings and recommendations. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




03/12/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162